Citation Nr: 0321948	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  97-32 601	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for labyrinthitis (also 
claimed as vertigo and dizziness).  

3.  Entitlement to a compensable disability rating for 
service-connected hearing loss.

4.  Entitlement to an initial disability rating in excess of 
10 percent for a service-connected mood disorder from 
September 16, 1991.

5.  Entitlement to an initial disability rating in excess of 
30 percent for a service-connected mood disorder from October 
1, 2002.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1960 to 
January 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that warrants some explanation.  In 
September 1990, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, denied the 
veteran's claims for a rating higher than 0 percent for his 
bilateral hearing loss and for a rating higher than 10 
percent for his tinnitus.  The veteran appealed the RO's 
decision to the Board.  The Board denied these claims in June 
1993, and the veteran appealed to the United States Court of 
Veterans Appeals (which since has been renamed the United 
States Court of Appeals for Veterans Claims (Court)).  In 
February 1995, the Court affirmed the Board's June 1993 
decision concerning the ratings for the bilateral hearing 
loss and tinnitus.  Nevertheless, the Court also held that 
the Board had failed to consider a claim for service 
connection for a psychiatric disorder secondary to the 
bilateral hearing loss and tinnitus.  (The Court also noted 
that a claim of entitlement to service connection for 
Meniere's disease was not well grounded.)  Consequently, the 
Court remanded the veteran's psychiatric claim to the Board 
and the Board remanded this issue to the RO in June 1995 for 
further development.  The RO subsequently returned the case 
to the Board.  Because some of the development requested had 
not been completed, the Board again remanded the claim to the 
RO in January 1996.

In a July 1997 rating decision, the RO in Wilmington, 
Delaware, among other things, granted entitlement to service 
connection for a mood disorder, and assigned a 10 percent 
rating effective from April 14, 1993.  The RO also continued 
a noncompensable rating for hearing loss, and denied the 
issues of entitlement to service connection for PTSD and for 
labyrinthitis, vertigo, Bell's palsy, and otitis.  (The Board 
notes that the RO treated the veteran's labyrinthitis, 
vertigo, Bell's palsy, and otitis claims as one claim).  The 
veteran appealed to the Board for a higher rating for the 
mood disorder, for an earlier effective date for the award of 
disability compensation benefits for it, and for compensable 
rating for the bilateral hearing loss.  

In July 2000, the Board remanded the issues of entitlement to 
higher disability ratings for the veteran's service-connected 
mood disorder and hearing loss for additional development.  
The Board also determined that the criteria for an effective 
date of September 16, 1991, for the award of disability 
compensation benefits for a service-connected mood disorder 
had been met.  Although they were not before the Board on 
appeal in July 2000, the Board also remanded the issues of 
entitlement to service connection for labyrinthitis and PTSD 
as these issues had yet to be addressed in a statement of the 
case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  
A SOC with regards to these issues was issued in August 2000, 
and the veteran filed a timely substantive appeal in August 
2000.  (The Board notes that, by a December 2002 supplemental 
statement of the case (SSOC), the RO re-characterized the 
veteran's labyrinthitis claim to note that the veteran also 
claimed that this disability was manifested by dizziness and 
vertigo.)  Accordingly, these issues are also before the 
Board on appeal.  

The Board notes that in November 2000, the veteran canceled 
the power of attorney that he had previously granted the 
Paralyzed Veterans of America, Inc.  

In a motion received in November 2000, the veteran alleged 
that there was clear and unmistakable error (CUE) in the July 
2000 Board decision for failing to assign an effective date 
of March 1976 for service connection for the mood disorder.  
In an October 2001 Board decision, the Board determined that 
the July 2000 Board decision on the earlier effective date 
question was not clearly and unmistakably erroneous.

In June 2002, the veteran's file was transferred from the RO 
in Wilmington, Delaware to the RO in Philadelphia, apparently 
because the veteran moved.

In a December 2002 rating decision, the RO in Philadelphia, 
Pennsylvania assigned a 30 percent disability rating for the 
veteran's mood disorder, effective from October 1, 2002.  The 
RO also continued the noncompensable rating for hearing loss.  

The Court has held that an appeal from an original award, 
such as the award for the veteran's mood disorder, does not 
raise the question of entitlement to an increased rating, but 
instead is an appeal of an original rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Consequently, the Board has 
characterized the veteran's mood disorder claim as a claim 
for a higher evaluation of the original award.  Analysis of 
such an issue requires consideration of the rating to be 
assigned effective from the date of award of service 
connection-in this case, September 16, 1991.  Consideration 
must now be given to whether higher ratings are warranted at 
any point since the award of service connection-higher than 
10 percent from September 16, 1991, and higher than 30 
percent from October 1, 2002.  Fenderson, supra.  

The Board notes that the veteran withdrew his previous 
request for a Board hearing in June 2003.  There are no other 
outstanding hearing requests of record.


REMAND

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
veteran's waiver of the right to initial consideration of the 
evidence by the RO.  DAV does not prohibit the Board from 
developing evidence, provided that the Board does not 
adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  See VAOPGCPREC 1-2003 (May 21, 2003).  

In this case, the veteran's claims file is comprised of seven 
volumes of material.  Although the medical evidence of record 
is substantial, it nevertheless does not appear to be 
complete.   Thus, as additional development is needed, the 
Board will remand this case to the RO.  

With regards to the veteran's service-connected mood 
disorder, the Board notes that the schedular criteria by 
which mental disorders are rated changed after the veteran 
filed his claim.  (The new criteria have been in effect since 
November 7, 1996.)  See 61 Fed. Reg. 52,700 (Oct. 8, 1996).   
Where the regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
expressed intent to the contrary.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).   Under the old rating 
criteria, the veteran's mood disorder was evaluated as a 
neurosis under psychoneurotic disorders.  38 C.F.R. § 4.132 
(Diagnostic Code 9410) (other and unspecified neurosis) 
(1996).  Under the new rating criteria, the veteran's mood 
disorder was evaluated specifically as a mood disorder.  
38 C.F.R. § 4.130 (Diagnostic Code 9435) (mood disorder, not 
otherwise specified) (2002).  

Pursuant to the Board's July 2000 remand, the RO notified the 
veteran in April 2001 of the rating criteria for rating 
psychoneurotic disorders under the old criteria and for 
rating mood disorders under the new criteria.  However, the 
Board notes that the veteran was subsequently diagnosed with 
bipolar disorder at a September 2002 VA psychiatric 
examination, and it appears that the RO used the veteran's 
symptomatology with respect to his bipolar disorder, in part, 
as the basis for the increase of his disability rating for 
his mood disorder to 30 percent disabling in the December 
2002 RO rating decision.  The Board notes while a bipolar 
disorder is currently evaluated similarly to a mood disorder 
under the new rating criteria of 38 C.F.R. § 4.130, 
Diagnostic Codes 9432 (bipolar disorder) (2002), under the 
old rating criteria, a bipolar disorder was evaluated as a 
psychotic disorder under Diagnostic Code 9206.  38 C.F.R. 
§ 4.132 (Diagnostic Code 9206) (bipolar disorder, manic, 
depressed, or mixed) (1996).  Therefore, the Board finds that 
the old rating criteria for rating psychotic disorders could 
be applicable to the veteran's claim.  Nevertheless, it is 
does not appear that the RO evaluated the veteran's service-
connected disability under the old rating criteria for 
psychotic disorders; nor is it clear whether the veteran has 
received actual notice of the old rating criteria for 
psychotic disorders under 38 C.F.R. § 4.132 (1996).  
Therefore, in the Board's opinion, the veteran could be 
prejudiced as a result of the Board addressing these matters 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, because additional development is 
necessary in the veteran's case, as will be discussed below, 
time will be saved if any additional notice required as a 
result of the changes in the rating criteria is conducted 
while the file is at the RO.  By so doing, the veteran will 
be given ample opportunity to submit evidence relative to the 
old and the new rating criteria and have the RO consider the 
evidence before returning the case to the Board.  As such, 
the veteran should be specifically advised by the RO of the 
new and the old rating criteria for rating psychotic 
disorders, mood disorders, and psychoneurotic disorders, and 
the RO should specifically evaluate his claim under 38 C.F.R. 
§ 4.132 (psychotic and psychoneurotic disorders) (1996) and 
38 C.F.R. § 4.130 (2002).  See Karnas, supra.  (Incidentally, 
the Board notes that although the rating criteria for rating 
hearing impairment also changed during the pendency of the 
veteran's appeal, the veteran was afforded notice of the old 
and the new rating criteria for rating hearing impairment in 
the April 2001 SSOC.  See 38 C.F.R. §§ 4.85, 4.87 (1998); 
38 C.F.R. §§  4.85, 4.86 (2002).)  

With regards to further evidentiary development necessary in 
this case, the Board first finds that certain service records 
should be associated with the claims file.  The veteran's DD 
Form 214 indicates that that the veteran had received an 
honorable discharge in January 1964.  However, of record is 
an August 2001 DD Form 149, Application for Correction of 
Military Record, which indicates the veteran had requested 
that his discharge be downgraded to a medical discharge due 
to, among other things, a psychological disorder and a 
neurologic disorder.  A September 2001 letter from the Board 
for the Correction of Naval Records advised the RO that the 
veteran had applied for a correction of his record to show 
that he had a physical disability that was service connected.  
However, a review of the claims file reveals that the final 
determination on the characterization of the veteran's 
discharge from the Board for the Correction of Naval Records 
is not included in the claims file.  As such a determination 
is pertinent to the veteran's claims, an attempt should be 
made to associate any determinations from the Board for the 
Correction of Naval Records with the claims file.  

The Board also finds that certain VA treatment records should 
be associated with the claims file.  VA treatment records 
dated in June and November 1998 allude to treatment, 
including psychiatric treatment, at the VA Medical Center 
(VAMC) in Perry Point, Maryland.  VA treatment records dated 
from June to September 1998 refer to treatment at the VAMCs 
in Cleveland and Brecksville, Ohio, possibly for a 
psychiatric disability, including compulsive gambling.  VA 
treatment records dated in May 1999 refer to treatment for 
neurologic and psychological symptoms at the VAMC in 
Coatesville, Pennsylvania.  It does not appear that an 
attempt to obtain VA treatment records from the VAMCs in 
Perry Point, Coatesville, Brecksville, and Cleveland has been 
made.  As such records may be relevant to the veteran's 
claims, an attempt should be made to associate such VA 
treatment records with the claims file.  

In addition, VA treatment records dated in November 1998 
refer to treatment at the VAMC in Martinsburg, West Virginia 
for PTSD issues.  While treatment records dated from June to 
October 1998 from the Martinsburg VAMC are of record, these 
treatment records do not indicate that the veteran was 
receiving treatment for PTSD.  Therefore, as it appears that 
there may be additional pertinent treatment records that 
should be obtained from the Martinsburg VAMC, a further 
attempt should be made to associate such records with the 
claims file.  

As for VA's obligation to secure the aforementioned VA 
treatment records, it should be pointed out that VA 
adjudicators are charged with constructive notice of 
documents generated by VA whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

It also appears that there are additional Social Security 
Administration (SSA) records that should be associated with 
the claims file.  The record suggests that the veteran was 
denied disability benefits from the SSA in the 1970's and was 
granted SSA disability benefits in October 2000.  While a 
December 1977 SSA determination and various medical records 
obtained from the SSA are included in the claims file, the 
Board notes that the copies of the December 1977 SSA 
determination do not appear to be complete.  Furthermore, it 
does not appear that the October 2000 disability 
determination is of record.  In order to ensure that his 
claim is adjudicated on the basis of a complete evidentiary 
record, a copy of all SSA disability determinations and any 
missing associated evidence from the SSA should be obtained.  

Certain private treatment records should also be associated 
with the claims file.  The veteran indicated in July 1997 
that he had received treatment from Memorial Hospital of 
Burlington County in Mount Holly, New Jersey, for a 
psychiatric disability.  Although the veteran had submitted 
an Authorization and Consent to Release Information to the 
Department of Veterans Affairs, VA Form 21-4142 in July 1997, 
it appears that the veteran placed limits on his 
authorization to release his medical records to VA.  Records 
from this treatment provider were not thereafter obtained.  
Nevertheless, the veteran again cited the relevance of these 
records with regards to his psychiatric and labyrinthitis 
claims in an August 2000 VA Form 9, Appeal to the Board of 
Veterans' Appeals, but it is unclear whether another attempt 
has been made by the RO to associate them with the claims 
file.  As it appears that these medical records could be 
pertinent to the veteran's claims, upon remand, an attempt 
should be made to obtain the veteran's consent and associate 
the treatment records with the claims file.  

An August 2000 statement from the veteran and SSA records 
dated in September 2000 indicate that the veteran had 
received treatment for, among other conditions, a mini-
stroke, from a Dr. Dressler at Wilmington General Hospital 
and from Wilmington Neurologic Consultants.  It is unclear if 
a request has been made to associate these treatment records 
with the claims file.  As it appears that they may be 
pertinent to the veteran's claims, an attempt should be made 
to associate copies of them with the claims file.  

The Board notes that the veteran indicated in September 2001 
that he had received treatment from Joseph R. Anticaglia, 
M.D., for hearing loss and vertigo.  Although an October 2001 
statement from Dr. Anticaglia indicates that the veteran 
received treatment for hearing loss, bipolar disorder, 
depression, and anxiety, the actual treatment records from 
Dr. Anticaglia's office are not included in the claims file.  
The Board notes that the RO had previously requested copies 
of medical records from Dr. Anticaglia, but was informed in 
September 2001 that Dr. Anticaglia's office would not furnish 
copies of the pertinent treatment records unless $89.00 was 
paid.  Therefore, upon remand, the veteran should be informed 
of the RO's attempt and should be given the opportunity to 
submit the records, or at the least, a more thorough 
statement from Dr. Anticaglia regarding the extent of the 
veteran's disabilities.  

With regards to the need to further develop the evidence of 
record, the Board notes that the claims file contains dozens 
of letters from the veteran, several of which include long 
lists of the many medical care providers he has seen since 
the time of his separation from service.  In many instances, 
the letters are very vague and do not indicate the exact 
dates of treatment, the specific disability for which the 
treatment was sought, or the proper names and addresses of 
the treatment providers.  Therefore, upon remand, the veteran 
is advised to provide the RO with specific enough information 
regarding treatment for only the issues on appeal so that the 
RO may obtain his pertinent treatment records.  The veteran 
is cautioned that taking a broad approach to requesting 
evidence, or failing to properly identify all pertinent 
treatment records may further delay a decision on his claims.  

In addition, the Board finds that affording the veteran a new 
psychiatric examination would be beneficial to determine 
what, if any, of the veteran's symptomatology is due to his 
service-connected mood disorder.  In this regard, the Board 
notes that the veteran has been diagnosed with various 
psychiatric disorders, including a mood disorder, paranoid 
schizophrenia, a depressive disorder, a bipolar disorder, 
situational anxiety, an affective disorder, social phobia, a 
cyclothymic disorder, and a pathological gambling disorder.  
He has also been diagnosed with various personality disorders 
including a borderline personality disorder, a mixed 
personality disorder, and passive aggressive personality 
disorder.  The veteran also contends that he has PTSD and 
that he had suffered a mini-stroke in July 2000.  However, in 
the most recent VA mental disorders examination report, dated 
in September 2002, the examiner did not reconcile his opinion 
with or specifically comment on the other opinions and 
diagnoses of record.  In this regard, the Board finds that a 
medical opinion that specifically comments on the varied 
findings of record would be especially helpful in determining 
which of the veteran's symptoms are due to his service-
connected mood disorder, and which of his symptoms are due to 
non-service connected psychiatric disabilities.  

In addition, the severity of the veteran's service-connected 
mood disorder is unclear.  The September 2002 VA examiner 
diagnosed the veteran with moderately severe bipolar 
disorder, and assigned a Global Assessment of Functioning 
(GAF) score of 46, which represents serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  See American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM IV).  However, the September 2002 
examiner did not specifically indicate when the veteran's 
symptoms had progressed to the point that they were 
"moderately severe."  This is especially important 
considering that as recent as a September 2000 VA 
examination, the veteran was assigned a GAF score of 71, and 
his symptoms were described as "mild."  Furthermore, a June 
1998 statement from the New Jersey Department of Labor 
suggests that the veteran's psychiatric disability affected 
his employability.  As indicated above, in cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson, supra.  
Thus, a new VA examination is necessary to determine the 
severity of the veteran's service-connected mood disorder 
since the award of service connection.  

In addition, the Board notes that the September 2002 VA 
examiner did not provide findings pertinent to both the old 
and the new rating criteria for rating mental disorders.  
Although the September 2002 VA examiner had opined that the 
veteran's mood disorder was not an important factor with 
regards to the veteran's employability, the exact degree of 
occupational and social impairment that the veteran's 
service-connected mood disorder does cause is still unclear.  
See 38 C.F.R. § 4.132 (1996); 38 C.F.R. § 4.130 (2002).  
Thus, because the Board must evaluate the veteran's service-
connected mood disorder under both the old and the new rating 
criteria for rating mental disorders, a new VA examination is 
necessary so that findings can be made pertinent to the 
application of both.  See Karnas, supra.

TDIU

The Board notes that although a claim of entitlement to TDIU 
was denied in an October 2000 RO rating decision, a question 
arises as to whether the Board currently has jurisdiction to 
consider this claim.  Appellate review will be initiated by a 
notice of disagreement (NOD) and completed by a substantive 
appeal after a SOC is issued.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2002).  A claimant must file the 
substantive appeal within 60 days from the date the SOC is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) 
(2002).  The substantive appeal must be filed with the 
activity which entered the determination with which 
disagreement has been expressed (agency of original 
jurisdiction (AOJ)).  38 U.S.C.A. § 7105(b)(1) (West 2002); 
38 C.F.R. § 20.300 (2002).  The substantive appeal can be set 
forth on a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) or on correspondence specifically identifying the 
issues appealed and setting out specific arguments relating 
to errors of fact or law made by the AOJ.  If the SOC and any 
prior SSOC addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  38 C.F.R. § 20.202 (2002).  

In this case, the veteran's claim of entitlement to TDIU was 
initially denied in an October 2000 RO rating decision.  The 
veteran received notice of this decision in February 2001.  A 
timely NOD was filed in March 2001, and a SOC with regards to 
this issue was issued on December 19, 2002.  (The Board notes 
that the RO re-characterized the issue as entitlement to 
increased compensation based on individual unemployability.)  
Also on December 19, 2002, a SSOC was issued on the claims of 
entitlement to service connection for PTSD and labyrinthitis, 
entitlement to a higher initial disability rating for a mood 
disorder, and entitlement to a compensable disability rating 
for hearing loss.  A RO rating decision with regards to the 
claims of entitlement to a higher initial disability rating 
for a mood disorder and entitlement to a compensable rating 
for hearing loss was also issued on December 19, 2002.  (The 
Board notes that the veteran had until February 17, 2003 to 
perfect his substantive appeal with regards to the TDIU 
claim.)  

A statement from the veteran was received at the RO in 
January 2003, in which the veteran stated that he disagreed 
with the "decision of 12/19/02."  The veteran indicated 
that he should have been entitled to an increased rating for 
a mood disorder due to severe depression.  The veteran wrote 
that the decision "should be of weighed on all accumulated 
evidence, including social impairment, poor employment 
record, which is part of evidence from 4/2000 remand to Wilm 
office."  The veteran also wrote that "[b]enefits should be 
paid[ from] B.V.A. Remand 4/2000 up to 12/19/2002."  Several 
other statements from the veteran, including a VA Form 9, 
were received at the Board in March 2003.  

The Board finds that, considering that a rating decision, a 
SOC, and a SSOC were issued on December 19, 2002 with regards 
to several issues, the question arises as to whether a timely 
substantive appeal as to the TDIU claim was filed.  See 
38 C.F.R. § 20.202.  In addition, although the veteran filed 
additional statements in March 2003, these statements were 
received at the Board, not at the AOJ.  See 38 C.F.R. 
§ 20.300, 20.302.  Therefore, the Board's jurisdiction to 
address the TDIU claim is a matter of concern.  

In instances such as this, the law provides that questions as 
to the timeliness of an appeal shall be determined by the 
Board, and authorizes the Board to dismiss any appeal which 
fails to make specific allegations of error of fact or law in 
the determination being appealed.  See 38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.101(c) (2002); VAOPGCPREC 9-99 
(Aug. 18, 1999).  Where a veteran's substantive appeal is 
found by the Board to be untimely, and the issue of 
timeliness has not yet been addressed by the RO, the proper 
course is for the veteran to be given opportunity to submit 
evidence and argument on the question.  See VAOPGCPREC 9-99 
(Aug. 18, 1999).   Furthermore, the Court has found that for 
the Board to decline jurisdiction without first providing a 
veteran with notice and an opportunity to be heard would 
violate due process rights.  See Bernard, supra..  

In this case, the veteran has not been provided with notice 
of the specific laws pertaining to timeliness of his TDIU 
appeal and, thus, has not had the opportunity to submit 
argument on his behalf in regard to them.  Given the 
extensive development required on remand of the other issues, 
the issue of entitlement to TDIU will also be remanded so 
that the veteran can be advised and given opportunity to 
respond to the jurisdictional questions raised by the record.  
See Bernard, supra.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) 
(VCAA), was enacted on November 9, 2000.  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superceded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

Certain notification requirements have been set out by the 
new law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the amended "duty to notify" requires VA to notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA on behalf of the claimant.)  The 
Board notes that the Federal Circuit in DAV, supra, also held 
that 38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
providing for "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 38 U.S.C. 
§ 5103(b), which allows a claimant one year to submit 
evidence.  

Therefore, upon remand, the Board finds that the RO should 
make clear notification under 38 U.S.C.A. § 5103(a) as to the 
remanded issues.  In re-adjudicating this case, the RO should 
ensure that all notification and development actions required 
by the VCAA are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran should 
also be specifically told of the 
information or evidence he must submit, 
if any, with regards to each separate 
claim, and he should be advised of the 
one-year period for response set forth 
in 38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his claimed disabilities, whose 
records have not already been associated 
with the claims file.  Evidence relevant 
to the claims on appeal should be clearly 
identified by the veteran so that 
wasteful attempts to obtain irrelevant 
records can be avoided.  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured for 
review, including treatment records from 
the Coatesville, Pennsylvania VAMC, the 
Perry Point, Maryland VAMC, the 
Martinsburg, West Virginia VAMC, and the 
VAMCs in Cleveland and Brecksville, Ohio.  
In addition, the RO should ensure that 
all treatment records from Memorial 
Hospital of Burlington County, Dr. 
Anticaglia, Dr. Dressler, Wilmington 
General Hospital, and Wilmington 
Neurological Consultants are associated 
with the claims file.  If Dr. 
Anticaglia's office fails to provide 
copies of the veteran's treatment 
records, the veteran should be given 
opportunity to provide the records, or to 
obtain from Dr. Anticaglia a more 
thorough statement regarding the nature 
and severity of the veteran's 
disabilities.  The RO should also obtain 
from the SSA all SSA disability 
determinations.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If the RO is 
unable to obtain any of the evidence 
sought, the RO should notify the veteran 
of that fact, identify the records that 
it is unable to obtain, and briefly 
explain to the veteran the efforts it has 
made to obtain the records.  The veteran 
is reminded that his assistance could 
serve to greatly reduce the delay in 
processing his claim.  

3.  A copy of any pertinent Board for the 
Correction of Naval Records decisions, 
along with any available supporting 
documentation, must be requested and 
associated with the claims file.  If a 
search for records yields negative 
results, this fact should be documented 
in the claims file and the veteran 
notified.

4.  After completing the development 
sought above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a mental disorders examination 
to determine the severity of his service-
connected mood disorder-including the 
extent that it affects his employability 
and whether there have been periods since 
September 1991 when the mood disorder was 
more severe than at others.  All 
diagnostic tests and studies deemed 
necessary, should be conducted.  The 
claims folder, a copy of this remand, the 
former and revised rating criteria for 
rating mental disorders, along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner for review.  
The examiner should provide an opinion as 
to all symptoms attributable to service-
connected mood disorder (as opposed to 
his non-service connected psychiatric 
disabilities) on the veteran's social and 
industrial adaptability.  Clinical 
findings should be elicited so that both 
the old and new rating criteria may be 
applied.  See 38 C.F.R. § 4.132 (both 
psychotic disorders and psychoneurotic 
disorders) (1996); 38 C.F.R. § 4.130 
(2002).  The examiner should provide a 
global assessment of functioning score in 
accordance with DSM IV.  The score's 
meanings in relation to the schedular 
rating criteria should be explained.  If 
the examiner provides an opinion that is 
contrary to one already of record, the 
examiner should point to specific 
findings and/or medical authority to 
explain why his or her opinion differs 
from the opinion(s) already of record.  
In this regard, the examiner should 
reconcile the incongruities of record, 
and specifically address the findings 
made in the June 1998 statement from the 
New Jersey Department of Labor, the 
October 1998 VA discharge summary, and 
the VA examination reports dated in April 
1997, September 2000, and September 2002 
VA.

5.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide specific findings 
relative to both old and new rating 
criteria.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.  

6.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claims on appeal, including evaluating 
his service-connected mood disorder under 
the criteria for rating mental disorders 
as it was at the time he filed his claim, 
and as amended during the pendency of his 
appeal.  See 38 C.F.R. § 4.132 (both 
psychotic disorders and psychoneurotic 
disorders) (1996); 38 C.F.R. § 4.130 
(2002).  Consideration should be given to 
whether any new staged rating(s) should 
be assigned, see Fenderson v. West, 12 
Vet. App. 119 (1999), with regards to the 
veteran's service-connected mood 
disorder.  Consideration should also be 
given to evaluating the veteran's 
service-connected hearing loss with the 
criteria used to rate hearing impairment 
extant at the time that he filed his 
claim, and as amended during the pendency 
of his appeal.  See 38 C.F.R. §§ 4.85, 
4.87 (1998); 38 C.F.R. §§ 4.85, 4.86 
(2002).  Consideration should also be 
given to 38 C.F.R. § 3.321(b) with 
regards to the veteran's claims of 
entitlement to higher ratings for 
service-connected disabilities.  If the 
benefits sought on appeal remain denied, 
a SSOC should be issued.  The SSOC should 
include a complete recitation of both the 
old and the new rating criteria for 
rating mental disorders and hearing 
impairment.  See 38 C.F.R. § 4.132 (both 
psychotic disorders and psychoneurotic 
disorders) (1996); 38 C.F.R. §§ 4.85, 
4.87 (1998); 38 C.F.R. §§ 4.85, 4.86, 
4.130 (2002).  If the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically recite the 
provisions of 38 C.F.R. § 3.655 (2002) 
and explain the effect of this regulation 
on the veteran's claims.  The veteran 
should be afforded an opportunity to 
respond. 

7.  The RO should furnish the veteran 
with a SSOC on the issue of the 
timeliness of the substantive appeal to 
the October 2000 rating decision with 
respect to the issue of entitlement to 
TDIU.  The SSOC should contain a summary 
of the pertinent facts and a summary of 
the laws and regulations applicable to 
the proper filing of appeals, with 
appropriate citations (including 
38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 19.34, 20.200, 20.202, 20.300, 
20.302, 20.303, 20.305 (2002)).  An 
appropriate period of time should be 
allowed for a response.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all cases that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

